PER CURIAM: *
The district court’s order dismissing the case was conditioned upon the parties *158reaching a final settlement agreement, and it gave the parties 90 days to move for reinstatement if a settlement agreement was not reached. Thus, the order was not a final, appealable order for the purposes of 28 U.S.C. § 1291. See Otis v. City of Chicago, 29 F.3d 1159, 1167 (7th Cir.1994); see also Berke v. Bloch, 242 F.3d 131, 135 (3d Cir.2001). DISMISSED.

 Pursuant to 5th Cir. R. 47.5, the Court has determined that this opinion should not be published and is not precedent except under the limited circumstances set forth in 5th Cir. R. 47.5.4.